DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 23, the limitation “a part of the silver solder portion on the upper end surface is exposed to the inside” is recites in lines 1-2. There does not appear to be support in the originally filed disclosure for a part of the silver solder portion on the upper end surface of the base being exposed to the inside.
	Applicant states that Fig. 4 shows a part of the silver solder portion 32b on the upper end surface 31d is exposed to the inside 31e, however, at page 25 lines 19-24 of the Specification 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 23, the limitation “a part of the silver solder portion on the upper end surface is exposed to the inside” is recited in lines 1-2. Claim 1, on which claim 23 depends, recites “a protective plating layer extends continuously from an inner side of the upper end surface to cover both the silver solder portion and the sealing ring”, therefore, it is unclear how the silver solder portion is meant to be both covered by a continuous protective plating layer at an inner side of the side portion of the base as well as be exposed to the inside.
	For the purpose of compact prosecution, “a part of the silver solder portion on the upper end surface is exposed to the inside” will be interpreted as a part of the silver solder portion covered by the protective plating layer extends beyond a periphery of the sealing ring towards the inside of the base. However, clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-4, 11, 13-16 and 19-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onodera et al. (US 2012/0171558) (Onodera) in view of Nomoto (JP S62-128552), Shiomi et al. (US 2005/0087862) (Shiomi) and Miyauchi (JP H07-62431).
The examiner has provided a machine translation of JP S62-128552 and JP H07-62431 with the Office Action mailed 05/18/2017. The citation of prior art in the rejection refers to the provided machine translation.
In reference to claims 1, 11 and 16, Onodera teaches an electrochemical cell having a hollow container including an accommodation compartment, wherein in a sealed state the hollow portion is hermetically sealed ([0012]; [0029]) (corresponding to a hermetic sealing package for containing an electronic component, comprising an electronic component containing member). The hollow container is a box-shaped ceramic container having an open upper side and including a rectangular plate-shaped bottom portion and a rectangular frame-shaped wall portion formed along the periphery of the bottom portion ([0027]) (corresponding to a base comprising a bottom portion and a side portion to have a recess portion to form an inside, the side portion having a first inside surface to face the inside). FIG.1, provided below, teaches the hollow container 1 has an upper end surface (corresponding to an upper end surface).
Onodera further teaches a seal ring made of Kovar is bonded to the open portion of the hollow container with a brazing material of Ag-Cu ([0061]) (corresponding to a silver solder portion on the upper end surface; a sealing ring on the silver solder portion). Onodera further teaches nickel plating and gold plating are then performed on the metal portion exposed from the surface of the hollow container, this forms a plating film on the surface of the sealing ring as a corresponding to a protective plating layer; the protective plating layer having a second inside surface to face the inside). FIG. 1 discloses a cross-sectional view of the electrochemical cell, a length between opposing faces of inside surfaces of the hollow containers wall portion is less than a length between opposing faces of inside surfaces of the seal ring (corresponding to a cross-sectional view of the hermetic sealing package has a first length between opposing faces of the first inside surface, and a second length between opposing faces of the second inside surface, the first length being shorter than the second length).
Onodera does not explicitly teach the protective plating layer extending continuously from an inner side of the upper end surface to cover both the silver solder portion and the sealing ring to reach an outer side of the upper end surface, as presently claimed.
Nomoto teaches an external lead terminal (3) made of Kovar is brazed by a silver wax brazing material (7) to a ceramic substrate (1) (p. 2, lines 58-67). A plating layer (9) and nickel layer (10) are provided continuously from an upper surface of the substrate covering both the brazing material (7) and external lead terminal (3) (p. 2, lines 69-78) (corresponding to a protective plating layer extending continuously from an inner side of the upper end surface to cover both the silver solder portion and the sealing ring to reach an outer side of the upper end surface). Due to the configuration of the surface of the external lead terminal has excellent corrosion resistance and becomes a smooth surface, thereby exhibiting excellent solder flowability when connecting to an external circuit by soldering and solving problems such as poor connection (p. 3, lines 81-85).
In light of the motivation of Nomoto, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the seal ring of Onodera to include the 
Onodera in view of Nomoto further teaches a rectangular plate-shaped lid is joined to the upper side of the seal ring and welded to the seal ring, this provides the hermetic seal of the hollow portion in a sealed state (Onodera, [0029]) (corresponding to a cover material provided on the protective plating layer to seal the inside).
Onodera in view of Nomoto does not explicitly teach the cover material is made of a clad material, as presently claimed. 
Shiomi teaches an electronic component package including a case having a cavity portion including an electronic component therein and a lid member welded to the case (Abstract). Shiomi further teaches a lid member of a triple-layered structure ([0039]). The lid includes a core portion and a second metal layer and a surface-protective metal layer which are formed of an Ni-based metal and respectively laminated on and unified with opposite sides of the core portion ([0032]), wherein the Ni layers (i.e., second metal layer and surface-protective metal layer) are pressure-welded to the opposing surfaces of the core portion ([0045]) (corresponding to the cover material made of a clad material consisting of a base material layer; a single first surface layer pressure-bonded to one surface of the base material layer on a side of the electronic component containing member; a single second surface layer pressure-bonded onto another surface of the base material layer on a side opposite to the electronic component containing member).
Shiomi further teaches the Ni-based metal is an Ni-based alloy including Ni in an amount preferably not less than about 20 wt % ([0031]; [0039]). The Ni-based metal is a Ni-Cu alloy with about 65 wt % Ni-Cu or about 20 wt % Ni-Cu ([0031]) (corresponding to a single first layer...made of an Ni-Cu alloy; the second surface layer is made of the same Ni-Cu alloy as the first surface layer).
In light of the disclosure of Shiomi that the second metal layer and surface-protective layer being a Ni-based metal, such as a Ni-Cu alloy with about 65 wt % Ni or about 20 wt % Ni, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made for the second metal layer and surface-protective layer to be a Ni-Cu alloy and further to vary the amount of Ni in the Ni-Cu alloy, including over the presently claimed range (i.e., at least 30 wt % and not more than 45 wt %), given that Shiomi teaches the Ni-based metal includes Ni in an amount of at least 20 wt % and the Ni-based metal alloy is a Ni-Cu alloy.
Shiomi further teaches the surface-protective metal layer made of the Ni-based metal, like the second surface layer, provides improved corrosion resistance ([0032]).
In light of the motivation of Shiomi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lid of Onodera in view of Nomoto to be the triple-layered structure of Shiomi, in order to provide a metal lid having improved corrosion resistance. 
Onodera in view of Nomoto and Shiomi teaches the lid having a triple-layered structure is resistance seam welded to the sealing ring including the plating layers, thus, it is clear that the resistance welding would necessarily require the second metal layer to function as a melting bonding layer during the welding process (corresponding to the first surface layer functions as a melting bonding layer directly bonded to the protective plating layer on the sealing ring of the electronic component containing member; the first surface layer functions as the melting bonding layer when resistance-welded with respect to the electronic component containing member).

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Onodera in view of Nomoto and Shiomi does not explicitly teach the composition of the core material, as presently claimed. However, Onodera in view of Nomoto and Shiomi does teach the lid member having a core portion that is a Ni-Fe alloy with a low expansion coefficient close to the thermal expansion coefficient of the ceramic used as the predominant material of the case of the electronic component package (Shiomi, [0032]).
Miyauchi teaches a low thermal expansion nickel-iron alloy used in vacuum equipment ([0010]). Miyauchi further teaches adding 0.5 to 10 wt. % chromium to the low thermal expansion alloy ([0011]) (corresponding to a base material layer made of an Ni-Cr-Fe alloy containing Ni, Cr and Fe). Myauchi further teaches adding both chromium and cobalt to the low thermal expansion alloy ([0012]) (corresponding to a base material layer made of an Ni- Cr-Co-Fe alloy containing Ni, Cr, Co and Fe).
Miyauchi expressly teaches the addition of chromium produces an excellent low thermal expansion alloy without impairing the characteristics of the Fe-Ni based low thermal expansion alloy ([0015]). While cobalt can be added without impairing the characteristics of either an Fe-Ni 
In light of the motivation of Miyauchi to add chromium to an Fe-Ni based low thermal expansion alloy and cobalt to a Fe-Ni-Cr based low thermal expansion alloy, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to add chromium and/or cobalt to the Ni-Fe based core material of Onodera in view of Nomoto and Shiomi, in order to provide a core material comprising an excellent low thermal expansion alloy.
Additionally, it is noted that the present claims are drawn to a product and are not drawn to a method of making (i.e., pressure-bonding, plating). Claim 1 defines the product by how the product was made, therefore it is a product-by-process claim. For the purpose of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a base material portion of a sealing ring and a silver solder portion of a sealing ring covered by a protective layer and a first surface layer on one side of the base material layer on a side of the electronic component containing member and a second surface layer on another surface of the base material opposite the first surface layer. Therefore, absent evidence of criticality regarding the presently claimed process and given that Onodera in view of Nomoto, Shiomi and Miyauchi meets the requirements of the claimed product, Onodera in view of Nomoto, Shiomi and Miyauchi clearly meets the requirements of the present claim. 
Further, the recitation in the claims that the hermetic sealing package is “for containing an electronic component” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or 

    PNG
    media_image1.png
    584
    1148
    media_image1.png
    Greyscale
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. containing an electronic component, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

In reference to claims 2 and 3, Onodera in view of Nomoto, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above.
corresponding to the base material layer is made of the Ni-Cr-Fe alloy or the Ni-Cr-Co-Fe alloy containing at least 6 mass % and not more than 10 mass % of Cr respectively based on a total mass of the Ni-Cr-Fe alloy or a total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claims 4 and 15, Onodera in view of Nomoto, Shiomi and Miyauchi teaches the
limitations of claim 1, as discussed above.
Onodera in view of Nomoto, Shiomi and Miyauchi teaches the core material of a Ni-Fe
based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) and further contains 0.5
to 20 wt. % cobalt (Miyauchi, [0012]) (corresponding to the base material layer is made of the
Ni-Cr-Co-Fe alloy containing at least 6 mass % and not more than 18 mass % Co based on a
total mass of the Ni-Cr-Co-Fe alloy; at least 1 mass % and not more than 10 mass % of Cr based
on the total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claims 13 and 14, Onodera in view of Nomoto, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above.
corresponding to the base material layer is made of the Ni-Cr-Fe alloy containing at least 36 mass % and not more than 48 mass % of Ni based on a total mass of the Ni-Cr-Fe alloy, at least 6 mass % and not more than 10 mass % of Cr based on the total mass of the Ni-Cr-Fe alloy and Fe).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 19, Onodera in view of Nomoto, Shiomi and Miyauchi teaches the
limitations of claim 2, as discussed above.
Onodera in view of Nomoto, Shiomi and Miyauchi teaches the core material of a Ni-Fe based alloy contains chromium from 0.5 to 10 wt.% (Miyauchi, [0011]) (corresponding to the base material layer is made of the Ni-Cr-Fe alloy containing at least 1 mass % and not more than 10 mass % of Cr respectively based on a total mass of the Ni-Cr-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 20, Onodera in view of Nomoto, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above. Shiomi further teaches the second metal layer has a 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside
ranges disclosed by the prior art’, a prima facie case of obviousness exists, In re Wertheim, 541
F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990).
In reference to claim 21, Onodera in view of Nomoto, Shiomi and Miyauchi teaches the limitations of claim 20, as discussed above. Shiomi further teaches the second metal layer has a thickness of about 5 µm ([0039]; [0045]). The thickness of about 5 µm would encompass the “4 µm” meeting the presently claimed limitation.
Alternatively, while Onodera in view of Nomoto, Shiomi and Miyauchi discloses a
thickness of about 5 µm and the present claims require a thickness of at least 2 µm and not more
than 4 µm.
It is apparent, however, that the instantly claimed amount of 4 µm and that taught by
Onodera in view of Nomoto, Shiomi and Miyauchi (i.e., about 5 µm) are so close to each other
that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed.
Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773
(Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a
difference did not “render the claims patentable” or, alternatively, that “a prima facie case of
obviousness exists where the claimed ranges and prior art ranges do not overlap but are close
enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference
between the thickness of about 5 µm disclosed by Onodera in view of Nomoto, Shiomi and

criticality is disclosed in the present invention with respect to the thickness of the first surface
layer, it therefore would have been obvious to one of ordinary skill in the art that the thickness
disclosed in the present claims is but an obvious variant of the thickness disclosed in Onodera in view of Nomoto, Shiomi and Miyauchi, and thereby one of ordinary skill in the art would have
arrived at the claimed invention.
In reference to claims 22 and 23, Onodera in view of Nomoto, Shiomi and Miyauchi teaches the limitations of claim 1, as discussed above. Fig. 1, provided above, teaches the upper end surface of the wall portion of the hollow container at the inner side is exposed to the inside and the brazing material 4 formed on the metal portion exposed from the surface of the hollow container is exposed to the inside ([0061]; Fig. 1) (corresponding to a part of the upper end surface at the inner side is exposed to the inside; a part pf the silver solder portion on the upper end surface is exposed to the inside).

Claims 1, 4, 11, 16 and 20-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Onodera in view of Nomoto and Shiomi taken in view of evidence by KovarAlloy.com (KovarAlloy). This rejection is made in the alternative to establish both species of the core material would have been obvious. 
The examiner has provided the non-patent literature document, KovarAlloy, with the
Office Action mailed 05/18/2017. The citation of prior art refers to the provided document.
In reference to claims 1, 11 and 16, Onodera teaches an electrochemical cell having a hollow container including an accommodation compartment, wherein in a sealed state the hollow portion is hermetically sealed ([0012]; [0029]) (corresponding to a hermetic sealing package for containing an electronic component, comprising an electronic component containing member). The hollow container is a box-shaped ceramic container having an open upper side and including a rectangular plate-shaped bottom portion and a rectangular frame-shaped wall portion formed along the periphery of the bottom portion ([0027]) (corresponding to a base comprising a bottom portion and a side portion to have a recess portion to form an inside, the side portion having a first inside surface to face the inside). Fig.1, provided above, teaches the hollow container 1 has an upper end surface (corresponding to an upper end surface).
Onodera further teaches a seal ring made of Kovar is bonded to the open portion of the hollow container with a brazing material of Ag-Cu ([0061]) (corresponding to a silver solder portion on the upper end surface; a sealing ring on the silver solder portion). Onodera further teaches nickel plating and gold plating are then performed on the metal portion exposed from the surface of the hollow container, this forms a plating film on the surface of the sealing ring as a joint material used for welding ([0061]) (corresponding to a protective plating layer; the protective plating layer having a second inside surface to face the inside). Fig. 1 discloses a cross-sectional view of the electrochemical cell, a length between opposing faces of inside surfaces of the hollow containers wall portion is less than a length between opposing faces of inside surfaces of the seal ring (corresponding to a cross-sectional view of the hermetic sealing package has a first length between opposing faces of the first inside surface, and a second length between opposing faces of the second inside surface, the first length being shorter than the second length).
Onodera does not explicitly teach the protective plating layer extending continuously from an inner side of the upper end surface to cover both the silver solder portion and the sealing ring to reach an outer side of the upper end surface, as presently claimed.
 A plating layer (9) and nickel layer (10) are provided continuously from an upper surface of the substrate covering both the brazing material (7) and external lead terminal (3) (p. 2, lines 69-78) (corresponding to a protective plating layer extending continuously from an inner side of the upper end surface to cover both the silver solder portion and the sealing ring to reach an outer side of the upper end surface). Due to the configuration of the surface of the external lead terminal has excellent corrosion resistance and becomes a smooth surface, thereby exhibiting excellent solder flowability when connecting to an external circuit by soldering and solving problems such as poor connection (p. 3, lines 81-85).
In light of the motivation of Nomoto, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the seal ring of Onodera to include the plating layer and nickel layer around the seal ring and brazing material, in order to provide the seal ring with excellent corrosion resistance. 
Onodera in view of Nomoto further teaches a rectangular plate-shaped lid is joined to the upper side of the seal ring and welded to the seal ring, this provides the hermetic seal of the hollow portion in a sealed state (Onodera, [0029]) (corresponding to a cover material provided on the protective plating layer to seal the inside).
Onodera in view of Nomoto does not explicitly teach the cover material is made of a clad material, as presently claimed. 
Shiomi teaches an electronic component package including a case having a cavity portion including an electronic component therein and a lid member welded to the case (Abstratct). Shiomi further teaches a lid member of a triple-layered structure ([0039]). The lid includes a core corresponding to the cover material made of a clad material consisting of a base material layer; a single first surface layer pressure-bonded to one surface of the base material layer on a side of the electronic component containing member; a single second surface layer pressure-bonded onto another surface of the base material layer on a side opposite to the electronic component containing member).
Shiomi further teaches the Ni-based metal is an Ni-based alloy including Ni in an amount preferably not less than about 20 wt % ([0031]; [0039]). The Ni-based metal is a Ni-Cu alloy with about 65 wt % Ni-Cu or about 20 wt % Ni-Cu ([0031]) (corresponding to a single first layer...made of an Ni-Cu alloy; the second surface layer is made of the same Ni-Cu alloy as the first surface layer).
In light of the disclosure of Shiomi that the second metal layer and surface-protective layer being a Ni-based metal, such as a Ni-Cu alloy with about 65 wt % Ni or about 20 wt % Ni, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was made for the second metal layer and surface-protective layer to be a Ni-Cu alloy and further to vary the amount of Ni in the Ni-Cu alloy, including over the presently claimed range (i.e., at least 30 wt % and not more than 45 wt %), given that Shiomi teaches the Ni-based metal includes Ni in an amount of at least 20 wt % and the Ni-based metal alloy is a Ni-Cu alloy.
Shiomi further teaches the core portion is an Fe-Ni-Co based alloy, such as Kovar having a low expansion coefficient ([0032]). Kovar is a Fe-Ni-Co- alloy containing Cr (see KovarAlloy) corresponding to a base material layer made of an Ni-Cr-Co-Fe alloy containing Ni, Cr, Co and Fe). Shiomi further teaches the surface-protective metal layer made of the Ni-based metal, like the second surface layer, provides improved corrosion resistance ([0032]).
In light of the motivation of Shiomi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the lid of Onodera in view of Nomoto to be the triple-layered structure of Shiomi, in order to provide a metal lid having improved corrosion resistance. 
Onodera in view of Nomoto and Shiomi teaches the lid having a triple-layered structure is resistance seam welded to the sealing ring including the plating layers, thus, it is clear that the resistance welding would necessarily require the second metal layer to function as a melting bonding layer during the welding process (corresponding to the first surface layer functions as a melting bonding layer directly bonded to the protective plating layer on the sealing ring of the electronic component containing member; the first surface layer functions as the melting bonding layer when resistance-welded with respect to the electronic component containing member).
Alternatively, given that the second metal layer of the lid of Onodera in view of Nomoto and Shiomi are substantially identical to the presently claimed first surface layer, it is clear that the second metal layer of Onodera in view of Nomoto and Shiomi would intrinsically be capable of forming a melting bond layer when resistance welded to the plating layer on the sealing ring of the electrochemical cell of Onodera in view of Nomoto and Shiomi.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
Additionally, it is noted that the present claims are drawn to a product and are not drawn to a method of making (i.e., pressure-bonding, plating). Claim 1 defines the product by how the product was made, therefore it is a product-by-process claim. For the purpose of examination product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a structure having a base material portion of a sealing ring and a silver solder portion of a sealing ring covered by a protective layer and a first surface layer on one side of the base material layer on a side of the electronic component containing member and a second surface layer on another surface of the base material opposite the first surface layer. Therefore, absent evidence of criticality regarding the presently claimed process and given that Onodera in view of Nomoto and Shiomi meets the requirements of the claimed product, Onodera in view of Nomoto and Shiomi clearly meets the requirements of the present claim. 
Further, the recitation in the claims that the hermetic sealing package is “for containing an electronic component” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. containing an electronic component, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art  and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In reference to claim 4, Onodera in view of Nomoto and Shiomi teaches the limitations of claim
1, as discussed above. Shiomi teaches the metal lid has a core portion of a Fe-Ni-Co based alloy such as Kovar (Shiomi, [0032]). Kovar contains 17% cobalt as well as Ni, Cr, Co and Fe, as evidence by KovarAlloy (KovarAlloy Chemistry table) (corresponding to the base material is made of the Ni-Cr-Co-Fe alloy containing at least 6 mass % and not more than 18 mass % of Co based on a total mass of the Ni-Cr-Co-Fe alloy).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

In reference to claim 20, Onodera in view of Nomoto and Shiomi teaches the limitations of claim 1, as discussed above. Shiomi further teaches the second metal layer has a thickness of about 5 µm ([0039]; [0045]) (corresponding the first surface layer has a thickness of at least 1 µm, and not more than 10 µm).
 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 21, Onodera in view of Nomoto and Shiomi teaches the limitations of claim 20, as discussed above. Shiomi further teaches the second metal layer has a thickness of about 5 µm ([0039]; [0045]). The thickness of about 5 µm would encompass the “4 µm” meeting the presently claimed limitation.
Alternatively, while Onodera in view of Nomoto and Shiomi discloses a thickness of about 5 µm and the present claims require a thickness of at least 2 µm and not more
than 4 µm.
It is apparent, however, that the instantly claimed amount of 4 µm and that taught by
Onodera in view of Nomoto and Shiomi (i.e., about 5 µm) are so close to each other
that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed.
Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773
(Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a
difference did not “render the claims patentable” or, alternatively, that “a prima facie case of
obviousness exists where the claimed ranges and prior art ranges do not overlap but are close
enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference
between the thickness of about 5 µm disclosed by Onodera in view of Nomoto and Shiomi the thickness disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the thickness of the first surface layer, it therefore would 
In reference to claims 22 and 23, Onodera in view of Nomoto and Shiomi teaches the limitations of claim 1, as discussed above. Fig. 1, provided above, teaches the upper end surface of the wall portion of the hollow container at the inner side is exposed to the inside and the brazing material 4 formed on the metal portion exposed from the surface of the hollow container is exposed to the inside ([0061]; Fig. 1) (corresponding to a part of the upper end surface at the inner side is exposed to the inside; a part pf the silver solder portion on the upper end surface is exposed to the inside).
Response to Arguments
In response to amendment to the Specification filed 12/20/2021, the previous objection under 35 U.S.C. 132(a) is withdrawn from record.

In response to amended claim 1, the Claim Objection and 35 U.S.C. 112(a) rejection are withdrawn from record. However, new claim 23 necessitates a new 35 U.S.C. 112(a) rejection, as discussed above.

In response to amended claim 1, which now recites an electronic component containing member comprising: “a base comprising a bottom portion and a side portion to have a recess portion to form an inside, the side portion having a first inside surface to face the inside and an upper end surface; a silver solder portion on the upper end surface; a sealing ring on the silver solder portion; a protective plating layer extending continuously from an inner side of the upper 
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784